Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is responsive to the applicants’ amendment filed on 07/16/2021.
	Claims 1-32 have been canceled. Claims 33 and 35-36 have been amended.  Overall, claims 33-36 are pending in this application.

Allowable Subject Matter
Claims 33-36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 33: the prior art fails to disclose or render obvious the claimed combination including the limitations directed to a mechanical seal located at an interface between the gate and casing, the mechanical seal comprising: first, second, and third seals disposed sequentially along a leakage path between the gate and the casing, with the first seal positioned closer to the compression chamber in a direction from the compression chamber toward a hydraulic bearing located below the third seal, a source of pressurized hydraulic fluid, and a hydraulic fluid passageway that connects the source of pressurized hydraulic fluid to a space along the leakage path between the second and third seals so as to keep the space pressurized with hydraulic fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746